Hill, J.
Where the charge of the court is the only alleged error complained of by direct bill of exceptions, and no error is assigned on the final judgment of the court, under the rulings- in the cases of Morris v. Dougherty, 132 Ga. 346 (63 S. E. 1114), and Lyndon v. Georgia Ry. & El. Co., 129 Ga. 353 (58 S. E. 1047), the writ of error will be dismissed. See also Taylor v. Wright, 132 Ga. 586 (64 S. E. 656).

Writ of error dismissed.


Ail the Justices concur.

From Haralson superior court.
James Beall and Walter Matthews, for plaintiff.
E. S. Griffith, for defendant.